CLD-242                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-2050
                                       ___________

                             IN RE: NICHOLAS QUEEN,
                                     Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
            United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 3:98-cv-02074)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 16, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: June 13, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Nicholas Queen has filed a petition for a writ of mandamus, asking that this Court

enter an order directing the United States District Court for the Middle District of

Pennsylvania to rule on Queen’s pending motion for relief from judgment filed on March

11, 2013.

       Mandamus is a drastic remedy available in only the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

“A petitioner seeking the issuance of a writ of mandamus must have no other adequate
means to obtain the desired relief, and must show that the right to issuance is clear and

indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). A district court has

discretion in managing the cases on its docket. In re Fine Paper Antitrust Litig., 685 F.2d

810, 817 (3d Cir. 1982). When a matter is discretionary, it cannot typically be said that a

litigant’s right is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35-36 (1980). Nonetheless, we have held that a writ of mandamus may be warranted

where undue delay is tantamount to a failure to exercise jurisdiction. Madden, 102 F.3d

at 79.

         Queen has not demonstrated undue delay in this case. Queen’s motion was filed

on March 11, 2013, and Queen’s petition for a writ of mandamus was filed on April 16,

2013. Queen’s motion has been ripe for adjudication for a very short period of time, one

that clearly does not rise to the level of undue delay and does not warrant our

intervention. See id.

         For the foregoing reasons, the petition will be denied.




                                               2